Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 29-35, 37, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,222,792 (Kai) in further view of US Patent 8,899,068 B2 (Jung).
With respect to claim 29, Kai shows a cabinet structure, comprising: a wrapper (321, 322, 323, 324, Fig.20) spaced apart from a liner (330); a trim breaker (360, Fig.21) coupled to the wrapper and the liner (Fig.22), wherein an insulated cavity (at 310, Fig.22) is positioned between and defined by the wrapper, the liner, and the trim breaker; an encapsulation member (329, Fig.20) positioned rearwardly of the trim breaker (360, Fig.21) and defining an encapsulation cavity (329A, Fig.20) that is separated from the insulated cavity; a first hinge support (350) positioned laterally outward of a second hinge support (390), the first and second hinge supports each coupled with a hinge bracket (102A/102B, via 360); and an opening (U-shaped opening that accommodates 390, Fig.22) defined by the trim breaker (360), wherein the second hinge support (390) is positioned within the opening.  With respect to claim 29, Kai doesn’t disclose the insulation is a vacuum insulation. Jung teaches a vacuum insulated cavity (“vacuum space 130”) between and defined by a wrapper (120, Fig.2) and a liner (110). It would have been obvious to one having ordinary skill in the art to modify the insulation of Kai, such that it is vacuum insulated cavity, such as taught by Jung, in order to enhance a heat insulating function.
With respect to claim 30, the combination (Kai) shows wherein the first hinge support (350) is operably coupled to the second hinge support (390) on an inner surface of the second hinge support (Fig.21, Fig.22) and the hinge bracket (102A/102B) is positioned proximate an opposing, outer side of the second hinge support (Fig.21).  
With respect to claims 31, 32 and 33, the combination (Kai) further comprises a door (1, Fig.10) having a mounting block (4A) thereon; and a hinge assembly/pin (2A/2B) positioned between the hinge bracket (102A) and the mounting block (4A).  
With respect to claim 34, the combination (Kai) shows wherein the trim breaker (360) defines one or more trim breaker cavities (at 351, Fig.22), the one or more trim breaker cavities positioned laterally inward from the encapsulation cavity (329A, Fig.22).  
With respect to claim 35, Kai shows a cabinet structure, comprising: a wrapper (321, 322, 323, 324, Fig.20) spaced apart from a liner (330); a trim breaker (360, Fig.21) coupled to the wrapper and the liner, wherein an insulated cavity is defined by the wrapper, the liner, and the trim breaker (Fig.22); a hinge bracket (102A/102B) having at least one fastener (at 310, Fig.21) inserted therethrough, the fastener positioned externally from the insulated cavity (Fig.22);  a first hinge support (350) positioned laterally outward of a second hinge support (390), the first and  second hinge supports each coupled with the hinge bracket (102A/102B) proximate the trim breaker (360); and an opening (U-shaped opening that houses 390) defined by the trim breaker (360), wherein the second hinge support (390) is positioned within the opening.  With respect to claim 35, Kai doesn’t disclose the insulation is a vacuum insulation. Jung teaches a vacuum insulated cavity (“vacuum space 130”) between and defined by a wrapper (120, Fig.2) and a liner (110). It would have been obvious to one having ordinary skill in the art to modify the insulation of Kai, such that it is vacuum insulated cavity, such as taught by Jung, in order to enhance a heat insulating function.
With respect to claim 37, the combination (Kai) shows, wherein the hinge bracket (102A/102B) is operably coupled with a brace (312, via 360), the brace extending forwardly of a portion of the wrapper (Fig.22).  
With respect to claim 38, the combination (Kai) shows wherein the brace (312) is operably coupled with a plate (329, Fig.20, Fig.22), the plate (329) extending laterally along a top or bottom portion of the wrapper (Fig.20).  
With respect to claim 35, alternatively Kai shows a cabinet structure, comprising: a wrapper (321, 322, 323, 324, Fig.20) spaced apart from a liner (330); a trim breaker (360, Fig.18) coupled to the wrapper and the liner, wherein an insulated cavity is defined by the wrapper, the liner, and the trim breaker (Fig.19); a hinge bracket (102A/102B, Fig.18) having at least one fastener (at 310, Fig.18) inserted therethrough, the fastener positioned externally from the insulated cavity;  a first hinge support (314, Fig.18) positioned laterally outward of a second hinge support (front piece of 305, Fig.18), the first and  second hinge supports each coupled with the hinge bracket (102A/102B) proximate the trim breaker (360); and an opening (opening of 360 that houses front portion of 305, Fig.18) defined by the trim breaker (360), wherein the second hinge support (front portion of 305) is positioned within the opening.  With respect to claim 35, Kai doesn’t disclose the insulation is a vacuum insulation. Jung teaches a vacuum insulated cavity (“vacuum space 130”) between and defined by a wrapper (120, Fig.2) and a liner (110). It would have been obvious to one having ordinary skill in the art to modify the insulation of Kai, such that it is vacuum insulated cavity, such as taught by Jung, in order to enhance a heat insulating function.
With respect to claim 40, the combination (Kai) shows wherein the first and second hinge supports (305, 314) include a common fastener (307) extending therethrough.
3.	Claims 29-33, 35, 37, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0284116 A1 (Gorz) in further view of US Patent 8,899,068 B2 (Jung).
With respect to claim 29, Gorz shows a cabinet structure, comprising: a wrapper (42, Fig.14) spaced apart from a liner (44); a trim breaker (24, Fig.14) coupled to the wrapper and the liner, wherein an insulated cavity (at 48, Fig.14) is positioned between and defined by the wrapper, the liner, and the trim breaker; an encapsulation member (23, Fig.6/10, Fig.14) positioned rearwardly of the trim breaker (24) and defining an encapsulation cavity (Fig.6/Fig.14) that is separated from the insulated cavity; a first hinge support (16, Fig.6) positioned laterally outward of a second hinge support (15, Fig.13, Fig.6), the first and second hinge supports each coupled with a hinge bracket (triangular bracket not numbered attached to hinge support 16 and pivotally to hinge 7, Fig.6); and an opening (at 11, Fig.6) defined by the trim breaker (24, Fig.6), wherein the second hinge support (15, Fig.6, Fig.13) is positioned within the opening.  With respect to claim 29, Gorz doesn’t disclose the insulation is a vacuum insulation. Jung teaches a vacuum insulated cavity (“vacuum space 130”) between and defined by a wrapper (120, Fig.2) and a liner (110). It would have been obvious to one having ordinary skill in the art to modify the insulation of Gorz, such that it is vacuum insulated cavity, such as taught by Jung, in order to enhance a heat insulating function.
With respect to claim 30, the combination (Gorz) shows wherein the first hinge support (16) is operably coupled to the second hinge support (15) on an inner surface of the second hinge support (Fig.6) and the hinge bracket (not numbered bracket attached to support 15, Fig.6) is positioned proximate an opposing, outer side of the second hinge support (15).  
With respect to claims 31, 32 and 33, the combination (Gorz) further comprises a door (9) having a mounting block (block attached to hinge 7) thereon; and a hinge assembly/pin (7 and pivot pins) positioned between the hinge bracket and the mounting block (Fig.6).  
With respect to claim 35, Gorz shows a cabinet structure, comprising: a wrapper (42, Fig.14) spaced apart from a liner (44, Fig.14); a trim breaker (24) coupled to the wrapper and the liner, wherein an insulated cavity is defined by the wrapper, the liner, and the trim breaker (Fig.14); a hinge bracket (triangular bracket coupled to hinge 7, Fig.6) having at least one fastener (pivot pin that extends through holes for pivotally attached 7 to hinge bracket, Fig.6) inserted therethrough, the fastener positioned externally from the insulated cavity (Fig.6);  a first hinge support (16, Fig.13) positioned laterally outward of a second hinge support (15, Fig.6, Fig.13), the first and  second hinge supports each coupled with the hinge bracket (Fig.6) proximate the trim breaker (24); and an opening (opening that accommodates 11, Fig.6) defined by the trim breaker (24), wherein the second hinge support (15) is positioned within the opening.  With respect to claim 35, Gorz doesn’t disclose the insulation is a vacuum insulation. Jung teaches a vacuum insulated cavity (“vacuum space 130”) between and defined by a wrapper (120, Fig.2) and a liner (110). It would have been obvious to one having ordinary skill in the art to modify the insulation of Gorz, such that it is vacuum insulated cavity, such as taught by Jung, in order to enhance a heat insulating function.
With respect to claim 37, the combination (Gorz) shows, wherein the hinge bracket is operably coupled with a brace (10), the brace extending forwardly of a portion of the wrapper (Fig.14, Fig.6).  
With respect to claim 38, the combination (Gorz) shows wherein the brace (10) is operably coupled with a plate (26, Fig.2), the plate (26) extending laterally along a top or bottom portion of the wrapper.  
With respect to claim 39, the combination (Gorz) shows wherein the brace (10) defines a base surface (bottom horizontal portion of 10, Fig.2), two opposing side surfaces (side surfaces of the vertical frame parts of 10, Fig.2) and a front surface (front surface of the side frames), the two opposing side surfaces and front surface extending perpendicularly from the base surface (Fig.2).  
Allowable Subject Matter
4.	Claims 21, 23-28 are allowed.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637